Citation Nr: 0524881	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  94-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left transverse process of the second lumbar 
vertebra, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied a rating higher than 20 
percent for the veteran's low back disability.  In July 2003, 
the veteran testified at a hearing the RO.

In January 1997 and February 1998, the Board remanded the 
matter for additional evidentiary development.  In a January 
1999 decision, the Board denied a rating higher than 20 
percent for residuals of a fracture of the left transverse 
process of the second lumbar vertebral body.  

The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending before the Court, in December 1999, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  In a December 1999 order, the Court 
granted the motion and vacated the Board's January 1999 
decision.  The Court remanded the matter to the Board for 
action consistent with the December 1999 Joint Motion.

In July 2000 and July 2002, the Board remanded the matter to 
the RO for due process considerations and additional 
evidentiary development.  

In a March 2005 statement, the veteran's attorney appeared to 
raise claims of entitlement to service connection for a 
cervical spine disability and a right knee disability, 
secondary to the veteran's service-connected low back 
disability.  In addition, in January 1999, the veteran filed 
a claim of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for residuals of VA dental treatment.  It 
does not appear that the RO has addressed these matters.  As 
they are not inextricably intertwined with the issue now 
before the Board on appeal, they are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's low back disability is manifested by subjective 
complaints of constant pain with occasional radiating pain 
and numbness in the thighs; CT and X-ray findings of 
arthritis and disc disease; limited low back motion, 
including forward flexion limited to 70 degrees; but not 
demonstrable deformity of vertebral body, symptoms 
approximating severe lumbosacral strain, severe limitation of 
motion, or severe intervertebral disc syndrome or ankylosis, 
nor does the veteran experience incapacitating episodes of 
intervertebral disc syndrome totaling four to six weeks 
yearly.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left transverse process of the 
second lumbar vertebra have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285 - 5293 (2002) and Diagnostic 
Codes 5235 - 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a July 2003 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran generally to submit any additional 
evidence pertinent to his claim and that VA would assist him 
in obtaining additional information in support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Neither the veteran nor his attorney has argued that 
VA's VCAA notification was deficient or that the veteran was 
prejudiced by insufficient VCAA notification.  

In that regard, although the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his 
claim, the Board finds that the lack of such a pre-decision 
notice is not prejudicial to the veteran.  The VCAA notice 
was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the July 2003 VCAA 
notice and affording him the opportunity to respond, the RO 
reconsidered the veteran's claim as evidenced by subsequent 
supplemental statements of the case.  Moreover, the veteran 
is represented by counsel and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  Again, neither the veteran nor 
his attorney has argued otherwise.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Indeed, in 
connection with this claim, the RO has compiled VA clinical 
records spanning approximately 17 years.  Moreover, the 
veteran has been afforded eight VA medical examinations in 
connection with this claim.  The Board finds that the reports 
of these examinations provide the necessary medical opinions 
as well as sufficient reference to the pertinent schedular 
criteria for rating the veteran's low back disability.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).

In that regard, the Board notes the contentions of the 
veteran's attorney to the effect that the medical evidence of 
record is inadequate.  Specifically, she argues that "[n]one 
of the medical examinations" address the veteran's claimed 
weakness, pain and fatigability, as required by DeLuca v. 
Brown, 8 Vet. App. 20 (1995).  To the contrary, as delineated 
below, VA physicians have repeatedly and specifically 
addressed these factors.  For example, at the October 2000 VA 
medical examination, the VA physician acknowledged the 
veteran's complaints of pain, but found that they were not 
supported by objective clinical findings.  He further 
specifically indicated that examination had revealed no 
evidence of any fatigability, changes in skin consistency, or 
atrophic changes which could be associated with muscle 
disuse.  Similarly, in June 2003, and again in April 2004, a 
Board-certified orthopedic surgeon, after examining the 
veteran and reviewing his claims folder, specifically 
addressed the DeLuca factors.  For example, he determined 
that the veteran had no functional limitations due to pain, 
weakened movement, muscle atrophy, excess fatigability, or 
incoordination.  

The Board recognizes that the veteran's attorney disagrees 
with the conclusions of the examiners, arguing that because 
the veteran has been treated "aggressively" for back pain, 
the examiner's opinions cannot be reconciled.  In evaluating 
the voluminous evidence of record, the Board will consider 
her allegations in this regard.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Nonetheless, the Board 
concludes that the attorney's disagreement with the 
conclusions of various VA examiners does not render their 
reports inadequate.  Again, the RO has compiled approximately 
seventeen years of outpatient treatment records, as well as 
eight VA medical examination reports.  The Board finds that 
this medical evidence is more than sufficient to render a 
decision and concludes that another delay this longstanding 
matter is simply not warranted.  

For the reasons set forth above, the Board finds that no 
further notification or development action is necessary in 
this case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that in May 1969, 
he sustained various injuries, including a fracture of the 
transverse process of L2, when the truck in which he was 
riding hit a land mine.  Records show that the veteran was 
maintained on bed rest during the subsequent period of 
hospitalization due to his vertebral fracture, although his 
back symptoms were described as "relatively mild."  

Subsequent service medical records show that in September 
1969, the veteran reported his back felt stiff when changing 
positions, but it was not really painful.  The examiner noted 
there were no muscle spasms.  In December 1969, the veteran 
complained of chronic back pain.  The diagnosis was lumbago.  
In March 1970, the veteran complained of continued low back 
pain.  The examiner noted the examination was normal except 
for a left flank scar, and that an X-ray study of the 
lumbosacral spine was negative.

Following his separation from service, the veteran submitted 
an application for VA compensation benefits.  In connection 
with his claim, he was afforded a VA medical examination in 
December 1971 at which he reported occasional low back pain.  
The examiner noted the musculature of the veteran's spine was 
excellent, with no muscle atrophy or muscle spasm.  X-ray 
studies revealed an ununited fracture of the left transverse 
process of the second lumbar vertebra with marked separation 
of the fragments, and a questionable fracture of the left 
transverse process of L3.  The examiner noted the lumbar disc 
spaces appeared somewhat narrow.

In a May 1972 rating decision, the RO granted service 
connection for residuals of an ununited fracture of the left 
transverse process of the second lumbar vertebra and assigned 
an initial 10 percent rating under Diagnostic Code 5285, 
effective May 6, 1970.

In March 1987, the veteran submitted a claim of entitlement 
to an increased rating for his service-connected low back 
disability.  In support of his claim, the RO obtained VA 
clinical records dated from February to April 1987.  In 
pertinent part, these records show that the veteran sought 
treatment for low back pain in March 1987.  The examiner 
noted the veteran had a history of chronic low back pain with 
moderately severe degenerative joint disease of the lumbar 
spine.  The examiner observed tenderness in the right 
paralumbar spine area and mild spasm.  The diagnosis was 
acute low back pain.  

In a May 1987 rating decision, the RO increased the rating 
for the residuals of a fracture of the left transverse 
process of the second lumbar vertebra to 20 percent, 
effective March 8, 1987, pursuant to Diagnostic Codes 5285-
5293.  

In March 1992, the veteran again submitted a claim of 
entitlement to an increased rating for his service-connected 
low back disability.  He claimed that he had low back pain 
with numbness in the right thigh.  

In support of his claim, VA clinical records dated from 
January 1987 to July 1992 were received.  In pertinent part, 
these records show that in January 1987, the veteran sought 
treatment for low back pain after he felt a pop while moving 
boxes.  Examination showed limited motion and spasm.  The 
assessment was low back strain.  The following week, he 
reported feeling much better.  

In October 1988, the veteran complained of increased weakness 
and numbness in the hips, groin and thighs.  The diagnosis 
was chronic back pain and rule out spinal stenosis.   X-rays 
showed moderately severe degenerative joint disease without 
evidence of spinal stenosis.  A computed tomography (CT) scan 
of the lumbar spine in December 1988 showed no evidence of 
disc herniation at L2-3 and no compromise of the spinal canal 
or the intervertebral foramen at that level either.  There 
were also degenerative changes noted at L4-5 and L5-S1, as 
well as a mild annular bulges at L3-4 and L4-L5, with 
degenerative disc disease at L4-5.  

In October 1990, the examiner noted the veteran's paraspinal 
muscles were non-tender and that the veteran walked with a 
non-antalgic gait.  The assessment was probable chronic back 
pain.  The veteran received transcutaneous electrical nerve 
stimulating (TENS) unit instruction for treatment of low back 
pain.  In November 1990, the examiner noted the veteran had 
full range of motion of the spine and that deep tendon 
reflexes were equal bilaterally.  The examiner also noted the 
veteran was able to walk on heels and toes and that straight 
leg raise test findings were negative.  A December 1990 
examination found chronic pain in the right lower back and 
decreased movement in the lower spine.  The veteran received 
continued physical therapy for his low back symptoms.  

In October 1991, the veteran complained of increased low back 
pain after picking up his infant son.  The examiner noted 
there was positive point tenderness at the sacroiliac joints 
bilaterally.  Deep tendon reflexes were 2+/4+, bilaterally, 
and sensory skills were intact.  There was full range of 
motion with pain reproduced on forward bending.  The 
diagnoses included chronic low back pain with acute 
exacerbation.

In January 1992, the veteran complained of increased 
intermittent low back pain over the previous 3 months, 
primarily to the right side, with thigh numbness.  He denied 
bowel or bladder problems.  Electromyography (EMG) testing in 
February 1992 was normal.  In April 1992, the veteran 
complained of right-sided back pain, aggravated by motion, 
with some exacerbation on coughing.  The examiner noted there 
was no gross deformity, paraspinous spasm or sciatic 
tenderness.  Straight leg raise tests were negative.  There 
was minimal tenderness to palpation, and increased pain on 
motion.  The examiner also noted that a 1988 computed 
tomography (CT) scan revealed degenerative joint disease.  A 
May 1992 CT scan and myelogram revealed a small central disc 
herniation at S1-S2, vacuum disc phenomenon at L5-S1 and 
diffuse circumarginal annular bulge at L4-L5.

In July 1992, the veteran complained of constant lower back 
pain.  He reported a sharp pain in the lower back, and an 
occasional dull ache.  He described pain which ran down the 
lower back to the right buttock and anterior right thigh.  He 
stated the pain was worse on bending, and that his back was 
stiff in the morning.  The examiner noted there were no 
visible spine abnormalities.  Sensory sharp/dull testing was 
positive for L4, L5 and S1.  Patellar and ankle reflexes were 
2+.  Motor skills were 5+, bilaterally, for interior hip 
rotation, exterior hip rotation, thigh flexion and extension 
and plantar and dorsal foot flexion.  Motor skills were 5+ 
for inversion of the left foot and 4+ for the right.  There 
was palpable tenderness to the right at L4 and L5-S1.  The 
diagnoses included degenerative joint disease L2-L3, L4, L5, 
L6 and S1, with associated pain; and a vacuum disc at L6-S1.

The veteran underwent VA medical examination in September 
1992.  He reported that he was a full time student and denied 
hospitalizations for his low back disability.  He reported 
pain across the lower back radiating to the right thigh.  He 
indicated that his symptoms were increased with activities 
such as prolonged walking, sitting or standing.  Physical 
examination revealed that the veteran's gait was reciprocal 
and symmetrical, and that he could walk on heels and toes and 
tandem gait.  He could stand on one foot at a time, and squat 
down and rise up with ease.  The examiner also noted the 
veteran's back was soft and non-tender, without muscle spasm.  
Range of motion studies revealed forward bending to 95 
degrees, lateral bending 15 degrees, bilaterally, and 
extension to 10 degrees.  Straight leg raising tests, sitting 
and supine, were negative bilaterally.  Neurological 
examination revealed no focal weakness.  There were no 
atrophy nor fasciculations of the lower extremity muscles.  
Deep tendon reflexes revealed knee jerks 2+ and equal, and 
ankle jerks were 1+ and equal.  The examiner noted sensory 
examination was intact, specifically to pain in the right 
lower extremity.  X-rays showed multilevel degenerative disc 
disease.  The diagnoses included history of ununited left 
transverse process fracture of L2, old and healed, with 
residuals of deformity on X-ray.  Also diagnosed was history 
of L3 vertebra fracture, old and healed and residuals of 
multilevel degenerative disc disease with degenerative 
spondylosis, discomfort and limited motion.  The examiner 
noted that although the veteran's right thigh was normal on 
examination, his reports of subjective numbness were probably 
related to the L2, L3 vertebrae fracture.  

At his personal hearing in July 1993, the veteran testified 
that he believed his back disorder had increased in severity, 
and that back problems had impaired his ability to perform 
yard work or play with his 3 year old son.  He stated that he 
had to guard how he turned or reached for objects, that he 
could not stand without discomfort for more than 15 minutes, 
sit for more than an hour or walk 1/3 of a mile.  He claimed 
that he experienced muscle spasms at least weekly.  The 
veteran stated that a VA physician had discussed surgery, but 
that, because of the weakened state of the other vertebrae, 
surgery would need to be repeated every couple of years.  He 
stated that he had never worn a back brace for this injury, 
but that he had worn a back brace for another temporary 
occupational injury.

The veteran again underwent VA medical examination in August 
1993.  He reported back stiffness, pain, weakness and a numb 
ache in the front of his thighs.  He stated that the symptoms 
had progressively increased in severity, and that the dull 
ache was constant and exacerbated by physical activity.  He 
denied bowel or bladder symptoms, and denied sciatica.  The 
examiner noted there was no gross deformity of the back, but 
there was minimal tenderness over the paravertebral 
lumbosacral spinal musculature.  Range of motion studies of 
the lumbar spine revealed forward flexion to 95 degrees, 
extension to 35 degrees, lateral bending to 40 degrees, 
bilaterally, and rotation to 35 degrees, bilaterally.  The 
examiner noted that all of the motions were performed with 
pain.  Neurological examination revealed symmetric 2+ 
reflexes in the knees and ankles; the toes were downgoing.  
Motor strength was 5/5 in the lower extremity muscle groups.  
Straight leg raises were positive at 45 degrees on the right, 
but negative on the left.  X-rays showed multiple levels of 
degenerative disc disease, more severe at L4-5 and L1-2.  
Vacuum disc phenomenon was present at both L4-5 and L1-2.  
The diagnoses included old, healed, non-united fracture of 
the transverse process of L2 and related degenerative changes 
of the lumbar spine.  

At a VA medical examination in November 1993, the veteran 
reported constant back pain of various intensities which kept 
him awake 5 to 7 nights a week.  He reported intermittent 
numbness and tingling along the anterior of both thighs, 
which occurred a couple of times a month.  He denied bowel 
and bladder control problems.  He reported discomfort after 
sitting 15 minutes, that he had to stop driving after 2 hours 
and that he avoided walking long distances and lifting.  He 
stated that changes in the weather also bothered him.  The 
veteran denied hospitalizations for his low back disability 
and reported that he was a full time student, was doing an 
internship, and had missed no days because of back problems.  
Objective examination revealed that straight leg raises were 
positive at 50 degrees to the right, and 60 degrees to the 
left.  Foot and toe dorsiflexion and plantar flexion were 
strong, and the veteran's gait was normal.  He was able to 
stand on his heels and toes without difficulty.  There was no 
tenderness over the vertebrae.  Range of motion was limited 
to 75 degrees forward flexion with pain, and extension to 10 
degrees with pain which caused the veteran to flinch.  
Lateral bending was limited to 15 degrees to the left, with 
an aching sensation, and 25 degrees to the right.  Rotation 
was to 25 degrees.  Deep tendon reflexes revealed trace upper 
extremities, 2+ knees, and 1+ ankles.  Sensation was intact, 
including the anterior thighs.  The diagnoses included 
ununited fracture of the left transverse process of the 
second lumbar vertebra, healed and stable with discomfort, 
and related lumbosacral spine multilevel degenerative disc 
disease.

Additional VA clinical records, dated from July 1992 to March 
1996 show treatment for several complaints, primarily for 
sinusitis and dental problems.  In March and April 1994, he 
underwent physical therapy for low back complaints.  

At a VA medical examination in April 1997, the veteran 
reported near constant lumbar back pain, sharp in nature, 
which waxed and waned relative to activity.  He stated that a 
couple of times per month the back pain was worse, with a 
dull ache in the anterior aspects of the thighs. He denied 
change in bowel or bladder habits.  The examiner noted there 
was no tenderness to palpation.  The veteran reported that he 
had received a master's degree and worked as a vocational 
counselor.  Range of motion studies revealed forward flexion 
to 70 degrees; hyperextension to 20 degrees, with acute pain 
at the extreme of hyperextension; lateral bending to 25 
degrees to the left, and 35 degrees to the right; and 
rotation to 30 degrees, bilaterally.  Muscle strength was 5/5 
bilaterally, except for quadriceps strength of 4/5 
bilaterally.  Deep tendon reflexes and ankle jerks were 1+ 
and symmetrical.  Sensory examination was intact and 
symmetrical.  Straight leg raises were negative for tension, 
but extension of the thigh did result in increased back pain.  
X-ray examination revealed obvious old fracture at the left 
transverse process of L2; possibility of other transverse 
fractures; marked degenerative changes in the spine; and 
markedly decreased disc spaces.  The impression was moderate 
symptoms of back pain, and occasional L2-L3 radiculopathy 
bilaterally, secondary to degenerative joint disease of the 
lumbar spine.  The examiner commented that the veteran's back 
disorder affected his activities of daily life from a mild to 
moderate extent, though he coped quite well.

The veteran again underwent VA medical examination in May 
1998, at which he complained of chronic and constant pain 
with episodes of exacerbated pain 2 or 3 times per month 
which lasted approximately one day.  He stated that the 
episodes typically involved aching numbness to the front of 
the thighs, but did not extend below the knees.  He reported 
using pain relieving medication 3 to 4 times per week and 
that he experienced moderate sleep difficulties.  He stated 
he wore a lumbar corset for support, avoided frequent heavy 
lifting and was most symptomatic with moderate lifting.  The 
examiner noted the veteran's back exhibited a normal lumbar 
lordosis.  There was no apparent spasm or tenderness to the 
midline or paraspinal musculature.  Range of motion studies 
revealed forward flexion to 70 degrees; however, pain was 
reported after 20 degrees.  Extension was to 10 degrees, 
bending to the right was to 40 degrees, bending to the left 
was to 35 degrees, and rotation was to 30 degrees, 
bilaterally.  Straight leg raises produced complaints of back 
pain at 65 degrees to the right and at 80 degrees to the 
left.  Hip flexor, quadriceps, hamstrings, tibialis anterior 
and gastrocnemius-soleus strength were 5/5, bilaterally.  
Sensation was intact to light touch in all distributions, and 
knee jerk and ankle jerk reflexes were 1+ and symmetric.  The 
femoral nerve tension sign was negative.  The examiner noted 
that X-ray studies had revealed advanced degenerative disc 
disease, most severe at L2-3, L4-5 and L5-6, which showed 
vacuum disk phenomenon, loss of disk height, anterior and 
posterior osteophyte production, and neuroforaminal 
narrowing.  It was noted that there were mild degenerative 
changes throughout the remainder of the lumbar spine.  A 
fracture of the left second transverse process was apparent 
with displacement of the fracture fragment.  The diagnoses 
included multilevel advanced degenerative disk disease, most 
pronounced at L2-3, L4-5 and L5-6, with activity and 
functional limitations as noted.  It was the examiner's 
opinion that the veteran's residuals of a transverse process 
fracture did not represent a demonstrable deformity of the 
vertebral body as contemplated by Rating Schedule criteria.  
The examiner also noted that the more important medical 
findings were the veteran's multilevel degenerative disc 
disease and associated multilevel lumbar degenerative 
arthritis.

In a September 1998 statement, the veteran indicated that he 
was in constant pain, due to his low back disability, but had 
nonetheless learned to adapt quite nicely with exercises, as 
well as watching his weight and activities.  He indicated 
that he had "given up" visiting the doctor when he 
experienced pain or spasms as he would only be told to "take 
it easier."  

The veteran was afforded a VA medical examination in October 
2000.  The examining physician was provided with the 
veteran's claims folders and indicated that he had reviewed 
the voluminous file in connection with his examination of the 
veteran.  On examination, the veteran complained of constant 
low lumbosacral spin with recurrent aching sensations over 
each anterior thigh to the level of each knee.  He denied 
bowel or bladder dysfunction.  He indicated that he 
experienced exacerbations of pain twice weekly, for which he 
took pain medication.  He indicated that his back pain was 
aggravated by stairs, walking three blocks, and lifting 5-10 
pounds.  Objective examination revealed that the veteran was 
well-developed, with a non-antalgic gait.  There was a 
healed, nontender scar over the posterolateral left flank.  
The quadriceps were intact, measuring 46 centimeters, 
bilaterally.  Motor strength was 5/5.  There was no 
tenderness or palpable spasm in the lumbar spine and the 
lumbar lordosis was normal.  Straight leg raising was 
positive bilaterally at 70 degrees.  Forward flexion at 70 
degrees caused pain, with no spasm.  There was pain at 
backward extension at 10 degrees, as well as at lateral 
flexion at 40 degrees on the left and at 35 degrees on the 
right.  Sensation was intact.  The assessment was multilevel 
degenerative changes with multilevel spondylosis most marked 
from the L2-L3 level to the L5-L6 level.  He noted that the 
veteran's subjective claims of pain were not consistent with 
the clinical evaluation or with various imaging studies of 
record.  He noted that such studies had shown no evidence of 
any significant nerve root or central canal impingement.  The 
examiner further concluded that the veteran did not exhibit a 
deformity of the vertebral body at L2, as contemplated by the 
Rating Schedule.  He explained that a transverse fracture was 
not considered a deformity of the vertebral body.  The 
examiner further indicated that there was no evidence of any 
fatigability, no palpable muscle spasms, and the veteran's 
disability did not preclude employment.  He also noted that 
there was no measurable muscle atrophy, no changes in skin 
consistency, and no atrophic changes which could be 
associated with muscle disuse.  

Additional VA clinical records, dated to June 2003 show that 
the veteran sought treatment for several complaints, 
including shoulder pain and a cervical spine disability.  In 
March 2000, he complained of low back pain.  Examination 
showed that the veteran's gait was within normal limits.  
Motor strength and sensory examination were also within 
normal limits.  In November 2000, he complained of increasing 
back pain with intermittent leg pain in his anterior thighs.  
In August 2001, he complained of pain in the neck, back, and 
shoulders.  Neurological examination, motor strength, and 
gait were within normal limits.  The veteran was referred for 
physical therapy for his right shoulder and cervical spine 
symptoms.  In March 2002, the veteran reported that he still 
had significant neck pain which did not improve with physical 
therapy or traction.  The examiner noted that the veteran had 
a normal gait, sensation, strength, and muscle tone.  He 
further noted that MRI testing was unremarkable but for some 
mild to moderate disc disease at L4-5.  Subsequent EMG and 
nerve conduction testing was normal.  In March 2003, the 
veteran reported continued shoulder and back pain.  He 
reported that he was physically active, but his activity 
level was limited by pain.  Examination showed mild weakness 
of the proximal legs, but otherwise within normal limits.  
Sensory examination was also within normal limits, as was the 
veteran's gait.  

In June 2003, the veteran underwent another VA medical 
examination.  The examining Board certified VA orthopedic 
surgeon indicated that he had been provided with the 
veteran's multi-volume claims folders and had reviewed it 
prior to his examination of the veteran.  The veteran 
reported that he worked as a rehabilitation counselor and as 
a soccer coach.  He indicated that his current symptoms 
included global back pain from his neck down to the lower 
back and left hip.  He indicated that after activities such 
as lawn raking and playing soccer, he experienced back pain.  
He denied numbness and weakness.  Objective examination 
revealed that the veteran could walk on his toes and heels 
and perform a deep knee bend.  There was no asymmetry in the 
lower extremities, no atrophy, weakness, or fasciculations 
during gait.  There was a levothoracic scoliosis with a left 
shoulder elevation.  There was diffuse tenderness in the 
tissues of the spine, but no hypertonicity or spasm.  The 
pelvis was symmetrical.  Lumbar flexion was to 85 degrees, 
extension was to 30 degrees, lateral bending was 30/30.  In 
the seated position, rotation was 45/45.  Motor strength 
examination showed strong hip muscles.  Thigh circumference 
was 45 centimeters on the right and 44 on the left.  
Sensation was intact.  X-ray studies reviewed by the 
physician showed multi-level degenerative disc disease, with 
syndesmophytes from L2 to the sacrum and desiccation in the 
levels L4-5 and L5-S1.  There was also syndesmophyte 
formation at these levels.  Pelvis and hip X-ray studies were 
entirely normal.  The examiner described the transverse 
process of the L2 vertebra as "very interesting" and 
indicated that it looked as if it could be a residual of the 
truck accident.  The diagnoses included lower back injury 
stemming from truck accident, and multilevel degenerative 
disc disease and spondylosis, possibly related to truck 
accident.  The examiner noted that the veteran did not 
describe flare-ups requiring any additional treatment and he 
denied using assistive devices for weakness or numbness.  The 
examiner indicated that the veteran had no functional 
limitations particularly and had excellent lower back range 
of motion, with normal hip function and normal neurologic 
examination.  He indicated that there was no weakened 
movement, muscle atrophy, excess fatigability, or 
incoordination.  He also indicated that it was possible that 
the veteran's current arthritis and disc disease were related 
to the truck accident, although it was more likely related 
familial in origin, given the veteran's cervical 
abnormalities and his family history.  Finally, the examiner 
indicated that the veteran did not have any deformity of a 
lumbar vertebral body.  He explained that the veteran's 
fracture was actually to the transverse process, which was a 
posterior extension of the vertebral body.  He indicated that 
it was posterior to the spinal elements and the lumbar strap 
muscles were attached to it.  

Additional VA clinical records show that in November 2003, 
the veteran reported ongoing low back pain, with some relief 
with pain medication.  He reported that he wore a back brace 
for shoveling snow.  Objective examination of the spine 
showed normal range of motion, no pain to palpation, and the 
veteran was able to walk on his heels and toes without 
difficulty.  Straight leg raising was negative bilaterally.  
Neurological examination was normal.  Strength and sensation 
were also normal in the extremities.  In May 2004, he again 
reported back pain.  He stated that he worked full time and 
kept active as a coach.  

In an April 2004 the veteran was again examined by the VA 
orthopedic surgeon who had examined him in June 2003.  The 
examiner indicated that he had again reviewed the veteran's 
claim file.  He noted that the veteran had received no 
medical treatment for his low back disability since the last 
examination.  Range of motion testing showed forward flexion 
to 80 degrees, extension to 15 degrees, lateral bending to 30 
degrees, and rotation to 35 degrees.  There was no spasm.  
The veteran had a symmetrical pelvis and no loss of hip 
motion.  Thigh circumference was 43.5 on the right and 43 on 
the left.  Sensation was intact, with no objective indication 
of right thigh numbness, and strength was normal.  There was 
no pain on motion.  The examiner indicated that the 
examination had revealed that there was no functional loss 
due to pain.  He further indicated that his previous opinions 
were unchanged.  He also concluded that the veteran did not 
have a pelvic disability, nor did the veteran's in-service 
injury result in a fracture of any vertebra other than L2.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

III.  Analysis

As a preliminary matter, the Board notes that the criteria 
for evaluating disabilities of the spine were amended during 
the pendency of this appeal.  The RO has considered the 
veteran's claim under both versions of the rating criteria 
and the veteran has been apprised of the pertinent 
regulations.  Thus, the Board will proceed with consideration 
of this appeal, applying the version of the criteria which is 
more favorable to the veteran, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under the criteria in effect prior to September 26, 2003, 
residuals of a fracture of a vertebra were rated as follows:  
a 100 percent rating was assigned if the disability is 
manifested by cord involvement, results in the veteran being 
bedridden, or requires long leg braces.  Without cord 
involvement, a 60 percent rating was assigned if there is 
abnormal mobility requiring a neck brace (jury mast).  In all 
other cases, the disability was to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.

Degenerative or traumatic arthritis, substantiated by X-ray 
findings, was also rated based on limitation of motion for 
the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warranted a 20 percent rating for moderate 
limitation of motion of the lumbosacral spine, and a 40 
percent rating was warranted for severe limitation of motion 
of the lumbosacral spine.

In addition, under Diagnostic Code 5295, pertaining to 
lumbosacral strain, a 20 percent rating was assigned when 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent rating was assigned for severe disability with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.

Applying the facts in this case to the criteria set forth 
above, the Board finds that a rating in excess of 20 percent 
is not warranted.  First, as delineated above, the record 
establishes that the fracture of the left transverse process 
of the veteran's second lumbar vertebra did not result in 
cord involvement.  The veteran is not bedridden, nor does he 
so contend.  Indeed, during the course of this appeal, the 
veteran apparently obtained his master's degree after a 
course of full-time study with an internship, and now works 
full-time as a vocational counselor, as well as a soccer 
coach.  It is clear he is not bedridden.  In addition, 
although he reported wearing a back brace while shoveling 
snow, he has never exhibited abnormal mobility or required a 
jury mast, nor does he so contend.  

Thus, under Diagnostic Code 5285, the veteran's disability is 
to be based on limited motion or muscle spasm.  

In that regard, in order to warrant a rating in excess of 20 
percent under Diagnostic Code 5292 pertaining to limitation 
of motion, the evidence must show that the veteran's 
disability is productive of severe limitation of motion of 
the lumbosacral spine.  As set forth above, however, the 
evidence of record shows that the veteran's limitation of 
motion is not severe.  The Board has carefully reviewed the 
medical evidence of record, including the eight VA medical 
examination reports.  Much of this evidence shows that the 
veteran has full range of motion of the lumbar spine.  At 
worst, the evidence shows that his lumbosacral spine motion 
is mild to moderate, with forward flexion, for example, 
limited to no more than 70 degrees.  These findings do not 
represent severe limitation of motion, nor were they 
described by any examiner as such.  Indeed, no medical 
professional has characterized the veteran's loss of 
lumbosacral spine motion as more than mild to moderate.  For 
these reasons, the record does not support a rating in excess 
of 20 percent for a low back disability under the criteria 
discussed above.

With respect to Diagnostic Code 5295, the Board likewise 
finds that the evidence of record is consistently absent for 
objective evidence of severe lumbosacral strain symptoms.  
Again, there is no evidence of marked limitation of flexion, 
nor is there evidence of spinal listing, or positive 
Goldthwaite's sign.  While narrowing of the joint spaces has 
been shown on imaging studies, there has been absolutely no 
evidence of any abnormality on forced motion. Thus, the 
veteran is not be entitled to an increased rating under 
Diagnostic Code 5295.

Although the criteria for a rating in excess of 20 percent 
have not been met, the Board has considered whether an 
additional 10 percent for demonstrable deformity of a 
vertebral body is warranted, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  As set forth above in the Factual 
Background portion of this decision, however, repeated 
medical opinions have indicated that the veteran does not 
currently exhibit a demonstrable deformity of a vertebral 
body.  The Board finds that these medical opinions are 
persuasive and assigns them great probative weight.  These 
uncontradicted opinions were rendered by VA physicians who 
actually examined the veteran, as well as relevant imaging 
studies.  In addition, the examiners gave a rationale for 
their opinion and based such opinion on a complete review of 
the veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Therefore, the Board finds that an 
additional 10 percent rating for demonstrable deformity of a 
vertebral body is not warranted.  See 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Code 5285.

Given the evidence of record, the Board has also considered 
the rating criteria for evaluating intervertebral disc 
syndrome.  Under the rating criteria in effect prior to 
September 23, 2002, a 20 percent rating was assigned for 
moderate intervertebral disc syndrome, and a 40 percent 
rating was assigned for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

In this case, although the evidence includes the veteran's 
subjective reports of constant back pain with numbness in the 
thighs, the objective medical findings are not indicative of 
severe intervertebral disc syndrome with recurring attacks 
and only intermittent relief.  Moreover, while the veteran 
has advanced degenerative disc disease and vacuum disc 
phenomenon, there is no evidence of weakness, muscle atrophy 
or other neurological findings suggestive of a severe or 
pronounced disability.  For example, in light of the 
veteran's reports of radiating pain and numbness in his 
thighs, EMG and nerve conduction studies were performed and 
were normal.  Likewise, neurological examination in clinical 
settings has been consistently normal, with no objective 
indication of loss of sensation or reflexes.  The veteran has 
also consistently denied bowel or bladder involvement.  It is 
also noted that at a VA medical examination in April 1997, 
the VA examiner indicated that the veteran's low back 
disability was mildly to moderately disabling.  Based on the 
objective evidence of record, therefore, the Board finds that 
the criteria for a rating in excess of 20 percent for 
intervertebral disc syndrome have not been met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The veteran and his attorney have argued that a higher 
rating is warranted under these provisions, in light of the 
veteran's complaints of constant and severe pain which have 
been treated by VA with a TENS unit, pain medication, and the 
like.  He has also reported that he must limit his activities 
due to his low back disability and that such disability is 
aggravated by prolonged standing, walking, sitting, etc. 

The Board has duly considered these factors, but notes that 
the objective evidence of record shows few objective findings 
such as weakness, muscle atrophy, or other evidence of 
disuse.  For example, the veteran has consistently been 
described as well-built and he is able to move freely, with a 
normal gait.  At the October 2000 VA medical examination, for 
example, the VA physician acknowledged the veteran's 
complaints of pain, but found that they were not consistent 
with objective clinical findings.  He further specifically 
indicated that examination had revealed no evidence of any 
fatigability, changes in skin consistency, or atrophic 
changes which could be associated with muscle disuse.  
Similarly, in June 2003, and again in April 2004, a Board 
certified VA orthopedic surgeon determined that the veteran 
had no functional limitations due to pain, weakened movement, 
muscle atrophy, excess fatigability, or incoordination.  
Moreover, repeated examinations have shown little or no 
atrophy or muscle weakness, and no other objective evidence 
of excess fatiguability, disuse, or significant functional 
loss.  

Based on the foregoing, the Board finds that the veteran's 
low back symptomatology is adequately compensated by the 
currently-assigned 20 percent rating.  The Board finds no 
basis for the assignment of a rating in excess of 20 percent 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Here, the Board notes that in the December 1999 joint motion 
discussed in the Introduction portion of this decision, the 
parties claimed that the Board's January 1998 decision was 
faulty in that it failed to discuss whether the veteran was 
entitled to a separate rating for intervertebral disc 
syndrome and arthritis with painful motion.  In support of 
this contention, the parties cited VA O.G.C. Prec. Op. No. 9-
98.  While such opinion has certainly been considered, the 
Board finds that it does not apply in that it pertains to 
rating disabilities of the knee.  It has little bearing on 
whether separate ratings are warranted for intervertebral 
disc syndrome and arthritis of the lumbar spine.  

In fact, the Board finds that separate ratings are not 
assignable under the old criteria for intervertebral disc 
syndrome and limitation of motion because this would 
compensate the veteran twice for the same symptoms in 
violation of VA's anti-pyramiding regulation.  See 38 C.F.R. 
§ 4.14; see also VAOPGCPREC 36-97 (1997) (holding that 
Diagnostic Codes 5292 and 5293 both contemplate limitation of 
motion).  The rule against pyramiding precludes the use of 
multiple diagnostic codes to evaluate the same manifestations 
of disability.  Id.; see also Esteban v. Brown, 6 Vet. App. 
259 (1995).  In this case, the Board finds that although the 
veteran's low back disability has been shown to include both 
disc disease and joint disease, both disabilities are 
manifested by the same symptoms, i.e. subjective complaints 
of constant pain with occasional radiating pain and numbness 
in the thighs, as well as limited low back motion.  
Therefore, to assign separate ratings for both arthritis and 
disc syndrome would constitute pyramiding.  

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine now 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Applying the facts in this case to the amended criteria set 
forth above, the Board finds that the amended criteria for a 
rating in excess of 20 percent for the veteran's service-
connected low back disability have not been met.  

As delineated in detail above, repeated examinations over the 
course of the longstanding appeal have consistently shown 
that the veteran's low back disability is not manifested by 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  
For example, on examination in November 1990 and October 
1991, range of motion of the lumbosacral spine was normal.  
On examination in September 1992 and August 1993, forward 
flexion was to 95 degrees.  At examinations performed in 
November 1993, April 1997, May 1998, and October 2000, the 
veteran was able to forward flex to 70 degrees.  In June 2003 
and April 2004, forward flexion was to 85 and 80 degrees, 
respectively.  Range of motion of the veteran's lumbar spine 
was normal at a November 2003 examination.  

Based on the foregoing, it is clear that a rating in excess 
of 20 percent under the criteria for evaluating disabilities 
of the spine have not been met.  38 C.F.R. § 4.71a.  In that 
regard, the Board has considered whether a separate 
compensable rating is warranted for any associated, objective 
neurologic abnormalities, such as bowel or bladder 
impairment.  Again, however, while the veteran reports 
radiating pain and numbness in the thighs, objective 
neurological examinations have been consistently normal.  
Simply, no associated objective neurological abnormality has 
been identified.  The Board therefore finds that a separate 
compensable rating based on neurological impairment is not 
warranted.  

With respect to the amended criteria for rating 
intervertebral disc syndrome, the Board finds that a rating 
in excess of 20 percent is not warranted.  As delineated 
above in the Factual Background portion of this decision, the 
objective evidence of record does not show incapacitating 
episodes of intervertebral disc syndrome with a duration of 
at least four weeks during the past 12 months so as to 
warrant the next higher rating of 40 percent under the 
current rating criteria.  

As noted, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  In this case, the veteran has indicated that 
despite his back pain, he has adapted well and learned to 
live with his disability.  In fact, the veteran has indicated 
that he has "given up" visiting the doctor when he 
experiences episodes of back pain as he would only be told to 
"take it easier."  This statement is corroborated by the 
evidence of record, which shows that the veteran has been 
seen clinically on a relatively infrequent basis for his back 
disability.  Although he receives pain medication from VA for 
his back symptomatology, the record contains no indication 
that he has ever been prescribed bed rest for his disability.  

In view of the foregoing, the Board finds that the amended 
criteria for a rating in excess of 20 percent for 
intervertebral disc syndrome have not been met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004)

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2004), but notes 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's low back disability has required frequent 
hospitalizations.  In fact, since his separation from 
service, the veteran has never been hospitalized for his low 
back disability, nor does he so contend.  In addition, there 
is no indication that such disability has produced marked 
interference with employment.  Rather, the veteran works full 
time and has reported that he has lost no time from school or 
work as a result of his low back disability.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
3.321(b)(1) are not met.  See Brambley v. Principi, 17 Vet. 
App. 20 (2003).

In conclusion, the Board finds that the criteria for a rating 
in excess of 20 percent for residuals of a fracture of the 
left transverse process of the second lumbar vertebra have 
not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application. 38 U.S.C.A. § 5107(b)(West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the left transverse process of the second 
lumbar vertebra is denied.




____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


